Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 are pending in the current application.  Claims 1-4 are examined on the merits of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 claims “A bone gel composition, comprising: cortical bone made from cut pieces of mineralized cortical bone, which has been freeze dried, the freeze dried cut pieces of mineralized cortical bone and then ground to a particle size up to 125 microns into freeze-dried demineralized particles of cortical bone and then demineralized, then the ground demineralized particles of cortical bone are then freeze-dried, wherein a volume of the freeze-dried demineralized particles of cortical bone is placed in sterile water to create a mixture, and the mixture is autoclaved to form a bone gel composition”.  The limitation found in bold is confusing and it is unclear what Applicants are claiming here.  It is unclear how the mineralized bone can be ground into freeze-dried demineralized particles and then be demineralized again.  Applicant should clarify this point of confusion.  
	Claim 2 claims “The bone gel composition of claim 2, wherein the bone gel composition is frozen”.  Claim 2 is indefinite given that the claim cannot be dependent on itself.  One cannot determine 
	Claim 3 claims “The bone gel composition of claim 3, wherein the composition is an aliquot of 2cc, 4cc, or 8cc volume”. Claim 3 is indefinite given that the claim cannot be dependent on itself.  One cannot determine the metes and bounds of the claim given that it is unclear what claim claim 3 should be dependent on.  For examination purposes, claim 3 is being interpreted as being dependent on claim 1.
	Claim 4 is also rejected due to its dependence on claim 3.  Furthermore, Claim 4 claims “The bone gel composition of claim 3, wherein the bone gel composition when thawed comprises a moldable bone product without the addition of collagen or other gelatinous materials”. Claim 3 does not claim that the composition is frozen, rather claim 2 claims wherein the gel is frozen.   It is suggested that claim 4 be amended to be dependent on claim 2 instead of claim 3.  
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Missos (US20080281431 A1, cited in Applicant’s IDS).
Missos teaches a carrier made by combining water and demineralized bone material and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034).  Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches wherein the demineralized Regarding the product-by-process steps found instant claim 1, there is some confusion regarding the steps (see rejection under 112 second paragraph above).  Nevertheless, Missos teaches a bone gel made by combining water and freeze dried demineralized cortical bone particles that are less than 100 microns and autoclaving.  MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malinin (US20170112963 A1, cited in Applicant’s IDS).
Malinin teaches a composition comprising dried demineralized bone particles and water (see paragraph 0030).  Malinin teaches contacting the water and dried particles at elevated temperature and pressure to create a mixture with gelatinous consistency (see paragraph 0030).  Malinin teaches wherein the pressure is 30 psi and the temperature is in the range of 100-120 (see paragraph 0032).  Malinin teaches that “Demineralized bone was particulated and mixed into an aqueous medium, which was water in this example. The mixture was treated for 30 minutes with steam pressure of approximately 15 psi and temperature of approximately 120° C” see page 5, paragraph 0032).  Malinin teaches wherein the bone particles are only cortical (see paragraph 0025); the bone is freeze dried prior to combining with water (see paragraph 0026) and the particle size is 10-100 microns (see paragraph 0027).    Regarding the product-by-process steps found instant claim 1, there is some confusion regarding the steps (see rejection under 112 second paragraph above).  Nevertheless, Malinin teaches a bone gel made by combining water and freeze dried demineralized cortical bone particles that are less than 100 microns and autoclaving.  MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Missos (US20080281431 A1, cited in Applicant’s IDS) in view of Talton (US20080008766 A1, cited in Applicant’s IDS).
*Please note that for examination purposes, claim 2 is being interpreted as being dependent on claim 1.  
Missos teaches a carrier made by combining water and demineralized bone material and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034).  Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches wherein the demineralized bone powder has a particle size less than 100 microns.  Missos also teaches that the bone powder is made via well-known freeze-drying techniques (see paragraph 0036).  The bone gel of Missos is anticipatory over instant claim 1.  Regarding the product-by-process steps found instant claim 1, there is some confusion regarding the steps (see rejection under 112 second paragraph above).  Nevertheless, Missos teaches a bone gel made by combining water and freeze dried demineralized cortical bone particles that are less than 100 microns and autoclaving.  MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
The teachings of MIssos is described in the above rejection.  Missos is silent to freezing the bone gel composition.
However, Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).
.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Malinin (US20170112963 A1, cited in Applicant’s IDS) in view of Talton (US20080008766 A1, cited in Applicant’s IDS).
*Please note that for examination purposes, claim 2 is being interpreted as being dependent on claim 1.
Malinin teaches a composition comprising dried demineralized bone particles and water (see paragraph 0030).  Malinin teaches contacting the water and dried particles at elevated temperature and pressure to create a mixture with gelatinous consistency (see paragraph 0030).  Malinin teaches wherein the pressure is 30 psi and the temperature is in the range of 100-120 (see paragraph 0032).  Malinin teaches that “Demineralized bone was particulated and mixed into an aqueous medium, which was water in this example. The mixture was treated for 30 minutes with steam pressure of approximately 15 psi and temperature of approximately 120° C” see page 5, paragraph 0032).  Malinin teaches wherein the bone particles are only cortical (see paragraph 0025); the bone is freeze dried prior to combining with water (see paragraph 0026) and the particle size is 10-100 microns (see paragraph 0027).    Regarding the product-by-process steps found instant claim 1, there is some confusion regarding the steps (see rejection under 112 second paragraph above).  Nevertheless, Malinin teaches a bone gel made by combining water and freeze dried demineralized cortical bone particles that are less than 100 microns and autoclaving.  MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product 
The teachings of Malinin is described in the above rejection.  Malinin is silent to freezing the bone gel composition.
However, Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).
It would have been obvious before the effective filing date of the claimed invention to store the composition comprising demineralized bone matrix gel of Malinin  at -20 degrees Celsius or lower to preserve the osteoinductive potential and prevent degradation of the DBM.  One of ordinary skill in the art would have been motivated to do so to prevent degradation and activity of the bone matrix within the composition of Missos.  There is a reasonable expectation of success given that freezing bone matrix compositions is well-known in the art for preserving the activities and preventing degradation of the matrix prior to use.



Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Missos (US20080281431 A1, cited in Applicant’s IDS) in view of Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited in Applicant’s IDS).
*Please note that for examination purposes, claim 3 is being interpreted as being dependent on claim 1.
Missos teaches a carrier made by combining water and demineralized bone material and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation Regarding the product-by-process steps found instant claim 1, there is some confusion regarding the steps (see rejection under 112 second paragraph above).  Nevertheless, Missos teaches a bone gel made by combining water and freeze dried demineralized cortical bone particles that are less than 100 microns and autoclaving.  MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
The teachings of MIssos is described in the above rejection.  Missos is silent to the composition in an aliquot of 2, 4 and 8CC.
Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
It would have been obvious before the effective filing date of the claimed invention to store the composition of Missos comprising the bone gel in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  There is a reasonable expectation of success given that aliquoting the gels in predetermined amounts (from 1-10CC) is well-known in the art for preserving the activities, preventing degradation and contamination of the matrix prior to use.
Regarding the limitation “…wherein the product when thawed is configured to form a moldable product without the addition of collagen or other gelatinous materials” in instant claim 4, this is considered an intended use/inherent property of the bone gel.   In the instant case, Missos in view of Stryker teach the identical bone gel composition aliquoted in containers(jars) and thus, the composition is capable when thawed to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Missos teaches the identical bone gel of the instant .



Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Malinin (US20170112963 A1, cited previously)  in view of Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited in Applicant’s IDS).
*Please note that for examination purposes, claim 3 is being interpreted as being dependent on claim 1.
Malinin teaches a composition comprising dried demineralized bone particles and water (see paragraph 0030).  Malinin teaches contacting the water and dried particles at elevated temperature and pressure to create a mixture with gelatinous consistency (see paragraph 0030).  Malinin teaches wherein the pressure is 30 psi and the temperature is in the range of 100-120 (see paragraph 0032).  Malinin teaches that “Demineralized bone was particulated and mixed into an aqueous medium, which was water in this example. The mixture was treated for 30 minutes with steam pressure of approximately 15 psi and temperature of approximately 120° C” see page 5, paragraph 0032).  Malinin teaches wherein the bone particles are only cortical (see paragraph 0025); the bone is freeze dried prior to combining with water (see paragraph 0026) and the particle size is 10-100 microns (see paragraph 0027).    Regarding the product-by-process steps found instant claim 1, there is some confusion regarding the steps (see rejection under 112 second paragraph above).  Nevertheless, Malinin teaches a bone gel made by combining water and freeze dried demineralized cortical bone particles that are less than 100 microns and autoclaving.  MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."

However,  Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
It would have been obvious before the effective filing date of the claimed invention to store the composition of Malinin in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  There is a reasonable expectation of success given that aliquoting the gels in predetermined amounts (from 1-10CC) is well-known in the art for preserving the activities, preventing degradation and contamination of the matrix prior to use.
Regarding the limitation “…wherein the product when thawed is configured to form a moldable product without the addition of collagen or other gelatinous materials” in instant claim 4, this is considered an intended use/inherent property of the bone gel.   In the instant case, Malinin in view of Stryker teach the identical bone gel composition aliquoted in containers(jars) and thus, the composition is capable when thawed to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Malinin teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable of being molded without addition of collagen or other gelatinous materials.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11253629. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A bone gel composition, comprising: cortical bone made from cut pieces of mineralized cortical bone, which has been freeze dried, the freeze dried cut pieces of mineralized cortical bone and then ground to a particle size up to 125 microns into freeze-dried demineralized particles of cortical bone and then demineralized, then the ground demineralized particles of cortical bone are then freeze-dried, wherein a volume of the freeze-dried demineralized particles of cortical bone is placed in sterile water to create a mixture, and the mixture is autoclaved to form a bone gel composition” (see claim 1).  The instant application further claims wherein the composition is frozen (claim 2); wherein the composition is an aliquot (claim 3) and when thawed a moldable bone product (claim 4).
US Patent No. ‘629 claims “A bone gel composition consisting of cortical bone made from cut pieces of cortical bone which has been freeze dried, the freeze dried cut pieces are then ground into particles of a size up to 125 microns and then demineralized by the addition of 20 ml of 0.6 HCL to 1 gram of bone, decanted, then addition of plain sterile water at a 20:1 ratio and decanted and stored at -80 degrees C., the ground demineralized particles are then freeze-dried, wherein a volume of the freeze-dried demineralized particles is placed in a solution of only or exclusively sterile water to create a mixture, the water volume being at least twice the volume of the particles, the mixture consisting of sterile water and the freeze dried demineralized particles is autoclaved under heat and pressure to form a gelatin, the resulting bone gel is formed into sheets having a thickness (t) in the range of 1 to 10 mm and formed into a circular, round or a polygonal shape and frozen for later use” (see claim 1).  
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No.16/878876 in view of Stryker (cited above, cited in Applicant’s IDS).
The instant application claims “A bone gel composition, comprising: cortical bone made from cut pieces of mineralized cortical bone, which has been freeze dried, the freeze dried cut pieces of mineralized cortical bone and then ground to a particle size up to 125 microns into freeze-dried demineralized particles of cortical bone and then demineralized, then the ground demineralized particles of cortical bone are then freeze-dried, wherein a volume of the freeze-dried demineralized particles of cortical bone is placed in sterile water to create a mixture, and the mixture is autoclaved to form a bone gel composition” (see claim 1).  The instant application further claims wherein the composition is frozen (claim 2); wherein the composition is an aliquot (claim 3) and when thawed a moldable bone product (claim 4).
Co-pending AN 16/878876 claims “A method of making a bone gel composition consisting of cortical bone comprises the steps of: preparing cortical bone by cutting the cortical bone into pieces, freeze-drying the pieces and then grinding into particles and demineralizing the ground particles and the freeze-drying the demineralized ground particles to form DBM particles; autoclaving a volume of the DBM particles mixed with sterile water in a 1:2 ratio by volume for a predetermined time at a pre-set temperature and pressure to form a gelatin; cooling the gelatin to form a bone gel; forming the bone gel into sheets of bone gel of a thickness (t); and freezing or packaging the sheets of bone gel, wherein the sheets of bone gel are frozen either before or after packaging.  The bone gel of Co-pending 16/878876 is identical to the bone gel of the instant claims. Co-pending AN 16/878876 further claims “wherein the cortical bone pieces are ground to a particle size up to 125 microns” (claim 10). Co-pending AN 16/878876 is silent to aliquots of the bone gel.  However, Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
It would have been obvious before the effective filing date of the claimed invention to store the composition of Co-pending 16/878876 in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing .
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No.15/136383.
The instant application claims “A bone gel composition, comprising: cortical bone made from cut pieces of mineralized cortical bone, which has been freeze dried, the freeze dried cut pieces of mineralized cortical bone and then ground to a particle size up to 125 microns into freeze-dried demineralized particles of cortical bone and then demineralized, then the ground demineralized particles of cortical bone are then freeze-dried, wherein a volume of the freeze-dried demineralized particles of cortical bone is placed in sterile water to create a mixture, and the mixture is autoclaved to form a bone gel composition” (see claim 1).  The instant application further claims wherein the composition is frozen (claim 2); wherein the composition is an aliquot (claim 3) and when thawed a moldable bone product (claim 4).
Co-pending AN 15/136383 claims “A bone gel composition packaged in jars, the packaged bone gel composition consisting of only cortical bone and sterile water, the cortical bone made from cut pieces of mineralized cortical bone having a width, a length and a thickness in the range of 1 to 4 mm which has been freeze dried, the freeze dried cut pieces of mineralized cortical bone are then ground to a particle size up to 125 microns into freeze-dried mineralized particles of cortical bone and then demineralized, then the ground demineralized particles of cortical bone are then freeze-dried, wherein a volume of the freeze-dried demineralized particles of cortical bone is placed in a solution of only or exclusively sterile water to create a mixture, the water volume being twice the volume of the freeze-dried demineralized particles of cortical bone, the mixture consisting of exclusively sterile water and the freeze dried demineralized particles of cortical bone is autoclaved over 1.25 hours including conditioning of 15 minutes, exposure of 30 minutes and drying of 30 minutes, the exposure being under heat of 121.1 degrees C at a pressure of 30.15 psi to form a gelatin consisting exclusively of cortical bone made from 
This is a provisional nonstatutory double patenting rejection.


Claim 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9788950. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A bone gel composition, comprising: cortical bone made from cut pieces of mineralized cortical bone, which has been freeze dried, the freeze dried cut pieces of mineralized cortical bone and then ground to a particle size up to 125 microns into freeze-dried demineralized particles of cortical bone and then demineralized, then the ground demineralized particles of cortical bone are then freeze-dried, wherein a volume of the freeze-dried demineralized particles of cortical bone is placed in sterile water to create a mixture, and the mixture is autoclaved to form a bone gel composition” (see claim 1).  The instant application further claims wherein the composition is frozen (claim 2); wherein the composition is an aliquot (claim 3) and when thawed a moldable bone product (claim 4).
US Patent No.’950 claims a bone gel composition comprising cortical bone and water and wherein the bone and water are autoclaved to form a gel (see claim ).  US Patent No.’950 further claims  the bone gel having particle size up to 125 microns (see claim 17) and wherein the bone gel is placed in jars and frozen (see claim 18).  
US Patent No. ‘950 is silent to aliquots of the bone gel.  However, Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No.17/071660 in view of Talton (US20080008766 A1, cited in Applicant’s IDS) and Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited in Applicant’s IDS).
The instant application claims “A bone gel composition, comprising: cortical bone made from cut pieces of mineralized cortical bone, which has been freeze dried, the freeze dried cut pieces of mineralized cortical bone and then ground to a particle size up to 125 microns into freeze-dried demineralized particles of cortical bone and then demineralized, then the ground demineralized particles of cortical bone are then freeze-dried, wherein a volume of the freeze-dried demineralized particles of cortical bone is placed in sterile water to create a mixture, and the mixture is autoclaved to form a bone gel composition” (see claim 1).  The instant application further claims wherein the composition is frozen (claim 2); wherein the composition is an aliquot (claim 3) and when thawed a moldable bone product (claim 4).
Co-pending AN 17/071660 claims a bone gel comprising demineralized cortical bone with a size less than 150uM and water. Co-pending AN 17/071660 claims autoclaving the particles and water to form the gel (see claim 2, “b)-d)”).  Co-pending 17/071660 is silent to the gel being frozen and aliquoted out into 2, 4 or 8 ccs.
Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the 
Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
It would have been obvious before the effective filing date of the claimed invention to store the composition of US AN 17/071660 comprising the bone gel in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  Furthermore, it would have been obvious before the effective filing date of the claimed invention to store the composition comprising demineralized bone matrix at -20 degrees Celsius or lower to preserve the osteoinductive potential and prevent degradation of the DBM.  One of ordinary skill in the art would have been motivated to do so to prevent degradation and activity of the bone matrix within the composition of US AN17/071660.  There is a reasonable expectation of success given that freezing bone matrix compositions and aliquoting the gels in predetermined amounts (from 1-10CC) is well-known in the art for preserving the activities, preventing degradation and contamination of the matrix prior to use.
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654